Citation Nr: 1647214	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from August 2009 to February 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  The RO in Buffalo, New York currently has jurisdiction of this matter.

In August 2015, the Veteran testified before the undersigned in a Board hearing held via videoconference.  The claims file contains a transcript of the hearing.

The claims file contains evidence that was not before the AOJ when it issued its most recent Statement of the Case.  At his August 2015 Board hearing, the Veteran waived AOJ consideration of that evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's in-service and post-service back symptoms (primarily pain) are not related to his pre-existing mild scoliosis.  His mild scoliosis did not increase in degree of disability during his active service.

2.  The Veteran's in-service symptoms were due to overuse syndrome and are not etiologically related to his post-service symptoms.

3.  The Veteran does not have a back disability that was incurred in or that is otherwise related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's diagnosed back conditions are not included in the list of chronic diseases, so consideration of service connection based on continuity of symptomatology will not be further discussed.

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection:  Back Disability

The Veteran asserts entitlement to service connection for a back disability.  

He testified that he began having bad pain during his active service at the end of 2010 and/or the start of 2011.  See August 2015 Board Hearing Tr. at 3.  He further testified that he continues to have back pain.  Id.  He claims that the back pain he currently has is due to a disability incurred in or aggravated by his active service.  

The March 2009 report on the Veteran's pre-induction medical examination notes the presence of thoracolumbar scoliosis that was described as mild and asymptomatic.  The Veteran's service treatment records confirm his reports of in-service back pain beginning in or around early 2011.  See, e.g., August 2011 Service Treatment Record ("Pt. states he has been having generalized back pain for six months" in connection with a new training regimen involving tire flipping, heavy weight lifting, and ruck marching; diagnosing "low back pain").  The records also note the in-service diagnosis of scoliosis.  See, e.g., August 2012 Service Treatment Record ("Pnt has L SB scoliosis in lower thoracic and upper lumbar spine."); July 2012 Service Treatment Record ("He has a moderately excessive dextero curvature at thoracolumbar juncture that could be the cause of his pain.").

The Veteran underwent a VA examination in February 2013 in connection with his claim.  The examiner diagnosed scoliosis.  The examiner noted that the Veteran's scoliosis would have predated the Veteran's military service.  On physical examination, the findings were almost entirely normal (full range of motion, straight leg test negative, etc.) and the only symptom noted was pain on movement and pain/tenderness to palpation.

In July 2013, the VA examiner provided an opinion that the Veteran's scoliosis clearly and unmistakably pre-existed his active service and "was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained that the Veteran did not have worsening of his scoliosis, x-rays continued to show mild scoliosis, the Veteran had full range of motion, and there was no in-service injury or event that would have worsened his scoliosis.  This opinion was rendered without review of the Veteran's service treatment records as they had not yet been uploaded to the Veteran's electronic claims file.

Later x-rays continued to show "mild scoliosis."  See March 2015 VA Radiology Note.  Private x-rays in September 2015 contained the same finding.

The Board sought an additional medical opinion pursuant to VHA Directive 1602-01 and 38 C.F.R. § 20.901(a).  As documented in his March 2016 report, the orthopedic surgeon who provided the opinion reviewed the electronic claims file, which then contained the Veteran's service treatment records, as well as post-service treatment records including September 2015 x-rays.  He noted normal post-service x-rays except for mild scoliosis.  He noted that, in September 2015, the curve occurred mainly between T6 and L2 and measured 6 degrees using the Cobb method.  The expert did not personally examine the Veteran.

He opined that it is less likely than not (less than 50 percent probability) that the Veteran's thoracolumbar symptoms, which began during service, are related to his scoliosis.  The expert reasoned that a scoliotic curve of 6 degrees is very mild and would not cause symptoms.  The expert further opined that "[t]he low back pain, as it occurred in the service, was likely to be an overuse syndrome."  He explained that when the overuse ceases, the symptoms abate.  The expert again noted that he did not personally examine the Veteran, but that recent x-rays are normal except for scoliosis and stated:  "At this time, no physically diagnosable condition has been found in the lower back other than scoliosis."

Analysis

The above-evidence establishes a current diagnosis of scoliosis.  Also, for purposes of this decision, the Board assumes, without deciding, that "overuse syndrome" (to which the Veteran's back pain is attributed) constitutes a current disability for VA purposes.  Therefore, for purposes of this analysis, a current back disability has been established.

The record also establishes in-service event or injury, including complaints of low back pain and treatment (including physical therapy and traction).  Therefore, the determinative issue in this case is whether there is a causal nexus between the in-service event or injury and the present diagnoses (scoliosis and overuse syndrome).

As an initial matter, the Board must address the fact, established by the record, that the scoliosis pre-existed his active service.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).

Here, the Veteran's scoliosis was noted at entry as evidenced by the notation on his pre-induction examination.  Therefore, the Veteran's scoliosis is not subject to the presumption of soundness and the legal standards applicable thereto.  The issue is whether there has been aggravation of the pre-existing scoliosis.  38 U.S.C. § 1153 ("A pre-existing injury or disease will be considered to have been aggravated by active...service where there is an increase in disability during such service....").

With respect to any alleged aggravation during active service of the scoliosis noted at entry, the greater weight of the evidence establishes that the Veteran's symptoms (both in-service and post-service) are not related to his scoliosis.  The March 2016 VHA opinion explained that the cause of the Veteran's back pain was not scoliosis, but was instead "overuse syndrome."  The examiner provided a convincing rationale for that opinion, including reasoning that symptoms were unlikely given the current measurement of the degree of curvature.  The greater weight of the medical evidence indicates that the Veteran's scoliosis is asymptomatic (and was so during his service) and is unrelated to the Veteran's symptoms of low back pain.  Therefore, the Veteran's current, mild, asymptomatic scoliosis did not increase in disability during his active service.  See 38 U.S.C. § 1153.  (Specifically, it was mild and asymptomatic at entry and at exit and the in-service symptoms were unrelated to the scoliosis.)  The Veteran's scoliosis is otherwise etiologically unrelated to his current and in-service symptoms of back pain.

The Veteran did experience back pain in service and has complained of back pain post-service.  However, the greater weight of the evidence is against finding that the in-service back pain is etiologically related to the current symptoms.  Instead, as explained by the March 2016 VHA expert, the back pain is due to "overuse syndrome" and resolves after the overuse ceases.  Assuming "overuse syndrome" and its associated, temporary symptoms constitute a disability for VA compensation purposes, the most persuasive, competent medical evidence indicates that the incidents of back pain are discrete events that are etiologically related to overuse rather than to prior incidents of pain.  As the VHA expert explained, there is no underlying physically diagnosable condition.

Under these circumstances, entitlement to service connection for a back disability is not warranted.  The diagnosed scoliosis is asymptomatic and is not the cause of the Veteran's in-service or post-service symptoms.  Moreover, the actual cause of the symptoms ("overuse syndrome") is not a condition that was incurred in service, but, instead, is an acute process that resolves and reoccurs based on activity level rather than any underlying pathology.  There is no nexus between the in-service back pain and the post-service back pain.  The VHA expert's opinions on these issues were thoroughly well-grounded in fact and convincing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Board notes that it has given no weight to the July 2013 etiological opinions of the VA examiner because those opinions were not based on a review of the service treatment records.

In finding no causal nexus between the in-service event or injury and the current back disability, the Board acknowledges the Veteran's belief that his in-service and post-service back pains are etiologically related, likely to his scoliosis.  However, while the Veteran is competent to report (1) symptoms observable to a layperson (e.g. back pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession and whose opinions address complex conditions that require diagnostic imaging and medical expertise to diagnose and assess, are not competent evidence of the etiology of his post-service symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

There is no competent medical evidence contrary to the March 2016 VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence that has probative value equal to that of the negative opinions of the VHA expert.  See 38 U.S.C.A. § 5107(a).  The Board concludes that there is no etiological link between the Veteran's current back disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disability.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2015, the Veteran had a hearing before the undersigned VLJ in which he provided testimony and argument on the issue currently on appeal.  The undersigned VLJ specifically addressed the legal criteria relevant to the Veteran's claim and asked questions as to incident reports, medical treatment, and the existence of any other evidence that would help the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice was provided to the Veteran in February 2013, prior to the initial adjudication of his claims.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  At his August 2015 hearing, the Veteran did note the existence of post-service, private treatment records relating to his back.  However, the Veteran confirmed that the records were redundant of records already in evidence.  Instead, the records documented complaints of back pain, the same diagnosis as reflected in the VA records, and treatment with prescription medications, but no additional diagnostic imaging or etiological opinions.  See August 2015 Board Hearing Tr. at 7-10.  The Veteran acknowledged at his hearing that he would rather have a decision than delay the matter to obtain the records.  However, after the hearing, he did submit private x-rays dated in September 2015.  Although he did not submit a written waiver of RO consideration, this was not necessary since the x-rays contained no new information (they confirmed the earlier x-rays in 2015 by VA showing mild scoliosis).

The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.
  
Additionally, the Veteran was provided relevant a VA examination with respect to his back disability in February 2013.  The Veteran has not alleged and there is no indication in the record that the physical examination was inadequate.  As noted above, however, the July 2013 opinions were not based on a review of the service treatment records, so were inadequate and have been given no weight.  Adequate opinions were obtained from a VHA expert.  As the VHA expert considered the entire record (claims folder and VA treatment records), accurately noted the history of the disability, addressed relevant evidence, and provided a rationale for his opinions, the examination and opinions of record are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The adequacies of the VHA opinion have not been challenged by the Veteran.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


